Citation Nr: 1638606	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-15 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

3.  Entitlement to service connection for bilateral knee strain.

4.  Entitlement to service connection for bilateral tinnitus.

5.  Entitlement to service connection for allergies.

6.  Entitlement to an initial rating in excess of 10 percent disabling for service-connected right ankle sprain.

7.  Entitlement to an initial rating in excess of 10 percent disabling for service-connected degenerative joint disease of the lumbar spine.

8.  Entitlement to a compensable rating for service-connected gastroesophageal reflux disease (GERD).

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	David Anaise, JD, MD


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2006 to August 2010.

This case came before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Phoenix, Arizona.

In October 2015, a hearing was held via videoconference before the undersigned at the RO.  Unfortunately, the audio recording was inaudible, so there is no transcript of the hearing.  The Veteran declined to reschedule the hearing and expressed a decision on the merits without a rehearing.  See December 2015 Appellate Brief.

Evidence has been received subsequent to the final consideration of the claims by the RO, but the Veteran waived RO consideration of that evidence.  See December 2015 Appellate Brief.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2015).

The issue of entitlement to service connection for PTSD has been characterized more broadly as two claims in light of Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009), and the diagnoses of various acquired psychiatric disorders in the medical records.  The issue of entitlement to service connection for PTSD has been adequately developed and is decided below.  For reasons discussed in the Remand portion of this decision, the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD must be remanded for further development, including a VA examination addressing the etiology of any acquired psychiatric disorder the Veteran has or had during the appeal period.

The Veteran filed substantive appeals (VA Form 9) subsequent to both a March 2014 Statement of the Case (SOC) and a January 2015 SOC.  In those substantive appeals, he indicated that he wanted to appeal all issues.  However, in subsequent filings, the Veteran and his representative only discussed the claims of entitlement to service connection for PTSD, bilateral knee disabilities, and tinnitus, as well as a claim of entitlement to TDIU.  See December 2015 Appellate Brief (identifying as on appeal and making argument with respect to PTSD, tinnitus, knee, and TDIU claims); May 2015 Appellate Brief (making argument with respect to PTSD and tinnitus claims, but only noting ratings in effect for ankle, back, and GERD).  Withdrawal of an appeal is only effective where withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  See DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011); Kalman v. Principi, 18 Vet.App. 522, 524 (2004) (reversing a Board finding that a veteran withdrew his appeal where his statement regarding the "only issue remaining," in context, referred to resolving the location of a video hearing and not limiting the issues on appeal).  The Board finds the perfected appeals have not been withdrawn, so will address each of the issues raised in the SOCs.

The issue of TDIU was not explicitly addressed in either of the SOCs, but the Veteran's claims of entitlement to increased ratings were addressed in the March 2014 SOC.  Entitlement to TDIU is "part and parcel" of the determination of the appropriate rating for a disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  The Veteran and his representative have made argument on the issue and expressed a desire for a decision on the TDIU claim.  Therefore, the Board finds that remand for the issuance of an SOC on that issue is not necessary and would serve only to delay resolution of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. June 18, 2015) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution.").  Although additional service connection claims will be adjudicated at a later date pursuant to the Remand below, the Board sees no point in deferring consideration of the TDIU claim.  Even if service connection were granted for additional conditions, the fact would still remain that the Veteran has been working full-time and has earned substantially more than marginal income throughout the entire time period of this appeal.  This is discussed more below.  If his employment and/or income situation changes in the future, he can certainly re-apply for TDIU.

The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, bilateral knee strain, and allergies are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not currently have, and has not had during the appeal period, a diagnosis of PTSD.

2.  While the Veteran was exposed to acoustic trauma during active military service, his bilateral tinnitus is not related to his military service.

3.  The Veteran's right ankle disability causes less movement than normal, excess fatigability, pain on movement, and disturbance of locomotion.  The combined effect of these symptoms and functional impairments is a marked limitation on range of motion.

4.  The Veteran's back disability causes limitation of motion on forward flexion of 75 degrees with objective evidence of pain at 75 degrees and combined range of motion limited to 210 degrees.  The condition also causes less movement than normal, excess fatigability, pain on movement, and disturbance of locomotion.

5.  The Veteran's GERD causes frequent pyrosis, but no other symptoms.

6.  The Veteran's service-connected disabilities were not of such severity that they effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.  The Veteran engaged in substantially gainful employment and earned annual income more than the poverty threshold throughout the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The criteria for a disability rating of 20 percent, but no more, for a right ankle sprain have been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

4.  The criteria for an initial rating in excess of 10 percent disabling for a lumbar strain have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

5.  The criteria for an initial compensable rating for GERD have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7346 (2015).

6.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Tinnitus is encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a).  See M21-1MR, Part III.iv.4.B.12.a. (noting "other organic diseases of the nervous system" includes sensorineural hearing loss and tinnitus).   PTSD is not one of the "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply to the PTSD claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For disabilities that are not listed as chronic, under 38 C.F.R. § 3.309(a), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

PTSD

The Veteran claims entitlement to service connection for PTSD based on in-service stressors, including proximity to a bomb blast and assisting wounded soldiers.  

With respect to PTSD in particular, the regulations provide:  "Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304(f).  Section 4.125(a) provides that, for VA compensation purposes, the diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (5th ed.), i.e. DSM-5.  38 C.F.R. § 4.125(a).  In addition, if the diagnosis of a mental disorder is changed, the rating agency shall determine whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  See 38 C.F.R. § 4.125(a).

The greater weight of the medical evidence of record is against finding that the Veteran has been diagnosed PTSD.  See, e.g., November 2013 VA Examination (concluding that the Veteran does not meet the full criteria for PTSD, including because his symptoms do not cause clinically significant distress or impairment in social, occupational, or other important functioning).  The examiner's report is thorough, factually accurate, and contains a well-reasoned conclusion.  The Board assigns it significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran's treatment records do not contain a diagnosis of PTSD.  Rather, he has typically been diagnosed with anxiety disorder or adjustment disorder.  See, e.g., April 2014 VA Therapist Progress Note (diagnosing adjustment disorder with mixed emotion); May 2014 VA Therapist Progress Note (diagnosing "Anxiety NOS"); April 2014 VA Group Note Social Work (diagnosis "Unspecified Anxiety"); March 2014 VA Mental Health Note ("Axis I: Adjustment Disorder with mixed anxiety and depression; Sleep disorder").  The Board recognizes that the Veteran's medical records contain some positive PTSD screening tests, but these are based on four questions and merely indicate the need for further evaluation.  A screening is not equivalent to a diagnosis.  Similarly, the medical records do contain some instances of a "rule out" diagnosis of PTSD.  See, e.g., March 2014 VA Psychiatry Note ("DSM-5 Diagnosis:  Anxiety disorder, unspecified; R/o PTSD").  However, a rule out diagnosis is not a diagnosis pursuant to the DSM-V criteria, but is an indication that the mental health professional believes further evaluation is needed to determine whether, in fact, the Veteran has PTSD.  Here, the VA examination explicitly ruled out a PTSD diagnosis and more recent treatment records do not contain either a diagnosis of PTSD or a "rule out" diagnosis.  This indicates that the Veteran does not have and has not had PTSD.

The Board recognizes that the Veteran disagrees.  While the Veteran is competent to report (1) symptoms observable to a layperson (e.g. panic attacks); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding etiology nor need the Board give any probative weight to bald assertions by a lay Veteran regarding the etiology of a medical condition.  Davidson, 581 F.3d at 1316; King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the etiological opinions of this Veteran, who lacks training in a medical profession and whose opinions address a complex mental health and medical history, are not competent evidence of the correct diagnosis of, nor the etiology of, his mental health symptoms.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); see also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."); see also 38 C.F.R. § 4.125 (a).

A preponderance of the evidence is against finding that the Veteran has PTSD.  A necessary element of his claim of entitlement to service connection for PTSD is missing. As a result, the Veteran's claim must be denied and the benefit-of-the-doubt is not for application.  See Gilbert, 1 Vet. App. at 55.


Bilateral Tinnitus

The Veteran asserts entitlement to service connection for bilateral tinnitus.  As indicated above, the Board finds the Veteran's reports of exposure to in-service acoustic trauma to be credible, they are consistent with his military occupational specialty (MOS), and they are consistent with the circumstances of his service in a war zone.  38 U.S.C. § 1154(b).  

Further, the VA examiner has diagnosed the Veteran with tinnitus and, in any event, tinnitus is capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that ringing in the ears is capable of lay observation).  The remaining element for entitlement to service connection is a causal relationship between the Veteran's current tinnitus and his active military service.  See, e.g., Shedden, 381 F.3d at 1167

Service treatment records are against finding that the Veteran developed chronic tinnitus during service.  In fact, his post-deployment health re-assessment of January 2011 specifically denies that he had, in the past week, any ringing in the ears.  In the same assessment, he endorsed other symptoms, such as headaches and sleep problems, as well as ringing in the ears that began or was made worse after his exposure to a blast or explosion.  From these answers, the Board determines that the Veteran has not had continuous symptoms of tinnitus (i.e. ringing in the ears), though he did have at least one episode of ringing in the ears after exposure to an in-service blast.

At his May 2013 VA examination, the Veteran reported bilateral tinnitus with onset during service in 2007.  This statement conflicts with the indication in the January 2011 post-deployment health re-assessment to the extent the statement could be interpreted as a statement of continuous symptoms since 2007.  Because the statement can be reconciled without any inconsistency, the Board interprets the statement as indicating that he first experienced ringing in the ears during his service and that, though the symptoms subsided by 2011, he believes his current tinnitus is etiologically linked to the in-service ringing in the ears subsequent to a blast.

The greater weight of the evidence establishes that the Veteran first experienced continuous ringing in his ears after he left service.  Tinnitus is encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a).  See M21-1MR, Part III.iv.4.B.12.a. (noting "other organic diseases of the nervous system" includes sensorineural hearing loss and tinnitus).  Therefore, the Board has applied the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology in analyzing the Veteran's claim.  However, on this record, the greater weight of the evidence is against finding a continuity of symptomatology since service.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338-39.

With respect to direct service connection, the VA examiner opined, in his May 2013 report, that the Veteran's tinnitus is less likely than not (less than 50% probability) caused by or a result of military noise exposure.  The examiner noted that the Veteran currently has normal bilateral hearing ability with no significant threshold shifts since entrance to the military and no evidence of military noise-induced hearing damage which is associated with tinnitus.  And, in fact, there were no complaints of hearing loss in the Veteran's service treatment records and the Veteran's separation examination indicated normal hearing.  The Board finds the VA examiner's opinion to be well-reasoned based on accurate facts, and to have significant probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.

For completeness, the Board specifically finds that the examiner adequately addressed "whether tinnitus is as likely as not a symptom associated with hearing loss."  See Fountain, 27 Vet.App. 258, 275 (2015).  The examiner specifically explained that the Veteran did not have hearing loss or significant threshold shifts.

The Veteran has asserted a causal link between his tinnitus and his service.  While the Board credits the factual statements of the Veteran, those statements, to be consistent, indicate that initial symptoms subsided between 2007 and 2011 and did not return until later.  Thus, the Veteran's own testimony suggests a delayed onset of his current tinnitus.  On this record, the Board finds that the etiological opinions of this Veteran, who lacks training in a medical profession, are not competent evidence of the etiology of his tinnitus where the onset occurred well after the in-service acoustic trauma.  

The Veteran has also submitted voluminous research regarding the possibility of delayed onset and the relatively greater frequency of tinnitus in veterans than in the general population.  See, e.g., December 2015 Appellate Brief (citing and summarizing multiple scientific articles).  These articles establish that a link is medically possible, but not that this Veteran's tinnitus is more likely than not etiologically related to his military service.  See Sacks v. West, 11 Vet.App. 314, 316-17 (1998) (holding that information contained within treatises is generally too abstract to prove the nexus element of a service-connection claim, although it is possible that a treatise might "discuss generic relationships with a degree of certainty" that would allow a finding of "plausible causality based upon objective facts."); Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments).  While, again, the articles indicate military personnel with exposure to noise have an increased risk of developing tinnitus, none of the articles, nor all of the articles collectively, establish that this Veteran's current tinnitus is more likely than not related to his military service.

Considering the medical opinions (particularly that of the May 2013 VA examiner) and lay evidence of record, the Board finds the preponderance of the evidence is against the grant of service connection for the Veteran's tinnitus. As a result, the Veteran's claim must be denied and the benefit-of-the-doubt is not for application.  See Gilbert, 1 Vet. App. at 55.

Increased Rating Claims: General Principles

The Veteran is appealing the original assignments of disability evaluations following award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Also, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, incoordination, restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  While the assignment of separate evaluations for separate and distinct symptomatology is not precluded, it is only permitted where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VA Gen. Coun. Prec. 9-2004 (Sep. 17, 2004) ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").

Right Ankle Disability

The RO assigned a 10 percent disability rating for the Veteran's right ankle disability under Diagnostic Codes (DC) 5271.  Limitation of motion of the ankle is rated under DC 5271.  See 38 C.F.R. § 4.71a.

While the Veteran's right ankle disability is currently rated under DC 5271, the Board must also consider all other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  First, however, the Board will determine the appropriate evaluation, if any, under DC 5271.

Diagnostic Code 5271 applies when there is limited motion of the ankle.  A 10 percent evaluation is assigned where the limitation of motion is "moderate."  A 20 percent evaluation is assigned where the limitation of motion is "marked."  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The words slight, moderate, moderately severe, marked, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in reaching a decision that is "equitable and just."  38 C.F.R. § 4.6.

The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

The Board acknowledges that the Veteran contends that his service-connected right ankle disability warrants a higher initial evaluation.  In determining the actual degree of disability, however, contemporaneous medical records and an objective examination by a medical professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinically significant symptoms and objectively measurable criteria, like range of motion, but the Veteran is a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, including painful motion and functional impact, particularly as they illuminate or underscore the medical opinions of record.

The Veteran underwent a VA examination in May 2013 to evaluate the severity of his right ankle disability.  The Veteran reported constant pain and stiffness with constant use of a brace.  He also uses over-the-counter pain medication with some relief.  He can stand for hours and can walk one quarter of a mile.  The Veteran denied flare-ups.  The Veteran's range of motion was measured as 30 degrees of plantar flexion with objective evidence of pain at 30 degrees and 15 degrees of dorsiflexion with objective evidence of pain at 15 degrees.  His left ankle had normal range of motion and no pain.  The Veteran was able to complete repetitive use testing with no further loss of motion.  The examiner noted functional loss and/or impairment consisting of less movement than normal, excess fatigability, pain on movement, and disturbance of locomotion.  There was no tenderness or pain on palpation.  Muscle strength and joint stability were normal.  The Veteran did not have ankylosis.  The examiner opined that the condition did not affect his ability to work.  The examiner also opined that pain, weakness, fatigability, or incoordination can significantly limit functional ability either during flare-ups or when the joint is used repeatedly over a period of time.  Any limitation of range of motion could not be estimated, but loss of function during flare-ups or when the joint is used repeatedly over a period of time results in excess fatigability and discomfort.

There are no other particularly significant medical records, though pain and degenerative changes are noted in the medical treatment records.

The VA examination of May 2013 supports a 20 percent evaluation under DC 5271.  The regulation does not provide explicit guidance as to when a limitation of motion is marked rather than moderate, but here the Board notes that the Veteran has limitation of motion and pain in both plantar flexion and dorsiflexion.  In addition, he has painful motion and the limitation of motion in the plantar flexion is 30 degrees out of normal range of motion of 45 degrees.  Moreover, the Veteran does have additional pain and excess fatigability after repetitive use.  He also experiences other functional limitations such as disturbance of locomotion.  While the measured limitation of range of motion may, alone, support a finding of moderate limitation of motion, the Board must consider the DeLuca factors.  Consideration of the totality of the circumstances establishes that the Veteran is entitled to a 20 percent rating under DC 5271 for symptoms and functional impairments that most closely approximate marked limitation of motion.

There is no higher rating for an ankle disability other than for ankylosis (DC 5270) which allows 20, 30 or 40 percent ratings depending on the angle at which the ankle is ankylosed.  Here, the Veteran's ankle is not ankylosed.  In addition, the Board specifically finds that the symptoms and functional limitations associated with his ankle condition do not more closely approximate favorable ankylosis where the plantar flexion is less than 30 degrees (or any more severe degree of ankylosis).  Such ankylosis would only warrant a 20 percent rating under DC 5270.  In any case, under the facts of this case, no rating under DC 5270 is warranted.

The Board also finds that separate ratings under any other diagnostic code pertaining to the ankle in addition to the 20 percent rating under DC 5271 are not warranted.  Any such rating would necessarily be based on pain, excess fatigability, and functional impairments such as disturbance of locomotion, factors relied upon by the Board to award the highest rating under DC 5271.  The prohibition on pyramiding counsels against any additional ratings for the ankle at this time.  Esteban, 6 Vet. App. at 262.

For the foregoing reasons, the evidence reflects that the Veteran's right ankle symptoms most nearly approximate the criteria for a 20 percent rating under DC 5271.   No higher or separate schedular rating is warranted at any point during the appeal period.  Entitlement to a schedular rating of 20 percent, but no higher, for a right ankle disability is granted.  See 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5271.

Lumbar Spine Disability

The Veteran claims entitlement to an initial rating in excess of 10 percent for his service-connected back disability which is currently rated under Diagnostic Code (DC) 5242.

Disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine (the "Formula").  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).  The Formula provides, in relevant part, the following ratings:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Id.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Finally, a maximum 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., Note (2).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Ranges of motion are to be rounded to the nearest five degrees.  Id., Note (4).  

"Unfavorable ankylosis" is defined as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dislocation; or neurologic symptoms due to nerve root stretching."  See id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See id., Note (5).  

The rating criteria are to be applied irrespective of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a, Introductory Note to General Rating Formula for Diseases and Injuries of the Spine; see also 68 Fed. Reg. at 51,455 (Supplementary Information).

Notes appended to the new General Rating Formula for Diseases and Injuries of the Spine specify that associated objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  Intervertebral Disc Syndrome (IVDS), subject to rating under Diagnostic Code 5243, is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The criteria contained in Diagnostic Code (DC) 5243 provides for a 20 percent evaluation where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243. 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1). If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).

In determining the actual degree of disability with respect to the Veteran's back disability, contemporaneous medical records and objective examinations by medical professionals are more probative of the degree of the Veteran's impairment than his or others' lay opinions.  This is particularly so where the rating criteria require analysis of the clinical significance of medical symptoms, even if the existence of symptoms is observable by a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who appears from the record to lack medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board has, however, considered his reports of symptoms and their severity in the light of the competent medical evidence of record.

The May 2013 VA examination revealed a diagnosis of lumbar spine degenerative joint disease.  The minimal disability rating for that condition is 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Veteran's range of motion was measured as 75 degrees forward flexion (with objective evidence of pain at 75 degrees), 15 degrees of extension (with pain at 15 degrees), and 30 degrees of right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation, all with objective evidence of pain at 30 degrees.  After repetitive use testing, the Veteran did not have any additional limitations of range of motion.  The Veteran's combined range of motion, therefore, was measured at 210 degrees.  

The examiner opined that the Veteran had less movement than normal, excess fatigability, pain on movement, and disturbance of locomotion due to his back disability.  The Veteran did not have tenderness or pain on palpation, guarding, or muscle spasm.  Muscle strength testing was normal and there was no atrophy.  Reflexes and sensation were both normal.  Straight leg testing was negative.  The Veteran does not have radiculopathy or any other neurological abnormalities due to his back disability.  The Veteran did not have IVDS of the spine.  There were no other pertinent physical findings.  

The examiner indicated that the back disability did not affect the Veteran's ability to work.  The examiner also opined that pain, weakness, fatigability, or incoordination can significantly limit functional ability either during flare-ups or when the joint is used repeatedly over a period of time.  Any limitation of range of motion could not be estimated, but loss of function during flare-ups or when the joint is used repeatedly over a period of time results in excess fatigability and discomfort.

An April 2011 private progress note documents "mild-moderate", intermittent back pain without radiation.  Pain is aggravated by walking.  The private physician noted a positive straight leg raise test on the left.  The private physician prescribed an over -the-counter non-steroidal anti-inflammatory drug (NSAID).  A March 2014 VA General Mental Health Note documents continued back pain (as well as headaches) with total pain rated as 6 out of 10.  The Veteran continues to use over-the-counter pain medication.  Again, the medical records do not otherwise provide detailed findings that would materially assist in evaluating the severity of the Veteran's back condition.  The Board will not further summarize the treatment records.

The Board finds that no higher rating is warranted for the Veteran's back disability.  The range of motion for back flexion is near the middle of the range for a 10 percent rating (75 degrees with a schedular range of 60 to 85 degrees) and the combined range of motion is near the top end (210 degrees with a schedular range of 120 to 235 degrees).  The Board finds that even considering the DeLuca factors, such as excess fatigability, painful motion, and disturbance of locomotion, the Veteran's back disability does not more closely approximate the criteria for a 20 percent or higher rating.  A 20 percent rating is warranted where range of motion for forward flexion is more than 30 degrees but less than 60 degrees or where combined range of motion is less than 120 degrees.  The Veteran's ranges of motion do not approach those ranges, even considering the effect of pain.  Also, the Veteran does not have muscle spasms or guarding that affect his gait.  The Board finds that the Veteran's symptoms and functional limitations most closely approximate those associated with the 10 percent rating criteria.

The evidence is not in equipoise, but is against the Veteran's claim.  Accordingly, the Veteran's claim of entitlement to an initial rating in excess of 10 percent disabling for service-connected degenerative joint disease of the lumbar spine is denied.  See Gilbert, 1 Vet. App. at 53-56.


GERD

The Veteran seeks a compensable rating for his service-connected GERD.

GERD is rating under DC 7346.  See 38 C.F.R. § 4.114.  Under DC 7346, a 10 percent rating is warranted where there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptoms combinations productive of severe impairment of health.

The most pertinent evidence regarding the severity of the Veteran's GERD is that provided by the May 2013 VA examiner.  The examiner diagnosed GERD and noted the Veteran used continuous medication for the diagnosed condition.  The only symptom identified by the examiner  was pyrosis (heartburn).  The Veteran did not have an esophageal stricture, spasm of esophagus, or acquired diverticulum of the esophagus.  The Veteran did not have any other conditions related to his diagnosed GERD, nor were there any other pertinent physical findings, complications, conditions, signs and/or symptoms related to the Veteran's GERD.

The examiner opined that the condition does not affect the Veteran's ability to work.

The Veteran and his representative have not presented argument or evidence indicating that there are additional symptoms or functional impairments.  Here, the Veteran has only a single symptom listed in the 30 percent criteria (pyrosis) and there is no indication that the condition has any significant effect on the Veteran's overall health.  The Board finds that the criteria for a 10 percent rating have not been met, nor have they been more closely approximated.  Instead, the Veteran's GERD symptoms appear from the evidence of record to be limited to pyrosis.

The evidence is not in equipoise, but is against the Veteran's claim.  Accordingly, the Veteran's claim of entitlement to an initial compensable rating for service-connected GERD is denied.  See Gilbert, 1 Vet. App. at 53-56.

TDIU

The Veteran seeks entitlement to TDIU based on his service-connected disabilities, including migraine headaches (50 percent), right ankle sprain (20 percent), a back disability (10 percent), and GERD (noncompensable).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  The claim can also be considered on an extra-schedular basis when these criteria are not met.

The regulations permit the grant of entitlement to TDIU where employment is marginal.  See 38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Id.  Marginal employment generally will be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  

Here, regardless of schedular or extra-schedular consideration, the Veteran was actually employed during the appeal period.  See November 2015 Veteran's Application for Increased Compensation Based on Unemployability (documenting continuous civilian employment from his discharge in August 2010 until the present with earnings of $3,000 or more per month throughout the period and of over $45,000 in 2015); April 2014 VA Mental Health Note (noting current employment); November 2013 VA Examination (documenting current employment).

The Veteran's attorney submits some discussion of marginal employment in the January 2016 appellate brief, but the evidence of record weighs heavily against finding that the Veteran's employment was marginal.  He works full-time and has made substantially more than the poverty threshold established by the U.S. Department of Commerce, Bureau of the Census.  See 38 C.F.R. § 4.16(a).  While he indicates that he has had to miss a significant amount of time from work and that he may have to take unpaid leave or be subject to other adverse actions due to his medical conditions, these are predictions of a future state.  Moreover, his current occupational limitations (e.g. missing time from work) are the sorts of impairments in earning capacity for which disability payments are made based on the Veteran's combined 60 percent disability evaluation.38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.  

In any case, the Veteran has been gainfully employed and earning substantially more than the poverty threshold.  Moreover, there is no indication that he works in a sheltered workshop or a protected environment.  Id.   Because the Veteran has had substantially gainful employment throughout the period on appeal, he does not meet the criteria for entitlement to TDIU.  The Veteran's claim of entitlement to TDIU is denied.

Other than the request for TDIU, the Veteran has not raised the issue of entitlement to extraschedular ratings for any of his service-connected conditions.  Therefore, the Board will not discuss entitlement to an extraschedular rating.

Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In October 2015, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issues currently on appeal.  As noted in the Introduction, a transcript of that hearing is not available due to malfunction of the audio equipment.  In any case, neither the Appellant, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing, and any further hearing on the claims being decided was waived.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in June 2011, February 2012, October 2013, and April 2014.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  So, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations with respect to the claims being decided on their merits.  The Veteran underwent relevant VA examinations in November 2013 (PTSD) and May 2013 (tinnitus, ankle, back, GERD).  The examinations and opinions are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not alleged that the examinations or resulting opinions were inadequate, or that his conditions have worsened in any way such that additional exams are needed.  VA has no obligation to obtain further medical examinations or opinions in connection with the claims on appeal.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In conclusion, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for posttraumatic stress disorder (PTSD) is denied.

Entitlement to service connection for bilateral tinnitus is denied.

Entitlement to an initial rating of 20 percent disabling, but no more, for service-connected right ankle sprain is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 10 percent disabling for service-connected degenerative joint disease of the lumbar spine is denied.

Entitlement to a compensable rating for service-connected GERD is denied.

Entitlement to TDIU is denied.


REMAND

The Veteran's claims of entitlement to service connection for an acquired psychiatric disability other than PTSD, bilateral knee conditions, and allergies must be remanded.

Although the Veteran was provided a VA examination with respect to PTSD, the November 2013 VA examination did not specifically address acquired psychiatric disabilities other than PTSD.  Although the examiner indicated that the Veteran did not have any diagnosable acquired psychiatric disabilities, the examiner did not address the numerous diagnoses of other conditions in the medical records, typically anxiety disorder or adjustment disorder with anxiety and depression.  See, e.g., April 2014 VA Therapist Progress Note (diagnosing adjustment disorder with mixed emotion); May 2014 VA Therapist Progress Note (diagnosing "Anxiety NOS"); April 2014 VA Group Note Social Work (diagnosis "Unspecified Anxiety"); March 2014 VA Mental Health Note ("Axis I: Adjustment Disorder with mixed anxiety and depression; Sleep disorder").  The Board finds that, with respect to these diagnoses (many of which post-date the VA exam), the November 2013 VA examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, where VA has undertaken to provide examinations, the examinations must be adequate).  The Veteran is entitled to an examination specifically addressing his diagnosed acquired psychiatric disorder(s) other than PTSD, including the correct diagnosis (if any), and the etiology of any diagnosable condition.

The Board finds that the current evidence, though it does contain some suggestion of a link between his current symptoms and his service, also contains evidence suggesting his anxiety, for example, may be related to his current employment.  See March 2014 VA Psychiatry Note ("...over past 4 months, sxs of anxiety have been coming back and getting worse...My job is dangerous...").  The Board cannot make its own medical judgment regarding the etiology of his current acquired psychiatric disorder, so remand for an examination is necessary.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).

The Board also notes that there is some indication in the record that his diagnosed acquired psychiatric disorders may have some connection to his service-connected disabilities (migraine and ankle pain, specifically).  Therefore, any opinion should also address secondary service connection.  The opinion obtained regarding secondary service connection must address both causation and aggravation of the nonservice-connected condition.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.

With respect to the knees, the claim was originally denied due to a lack of a current disability.  However, the Veteran has submitted evidence of a current diagnosis, specifically osteochondritis dissecans, of the right knee.  See December 2015 Appellate Brief (attaching medical records containing the diagnosis).  He has also complained of symptoms in his left knee.  However, the Veteran has not been provided a VA examination with respect to his knees.

The medical evidence of record is sufficient to trigger VA's duty to provide an examination.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 83 (2006) (holding that the requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold").  Here, the Veteran's own statements and the fact that he has a service-connected ankle condition (together with the in-service ankle sprain) meets the low threshold of McLendon.  The Veteran is entitled to a VA examination with respect to his alleged bilateral knee disabilities.

Importantly, the Veteran has alleged not only direct, but also secondary service connection.  Any opinion obtained regarding secondary service connection must address both causation and aggravation of the nonservice-connected condition (here the alleged knee disabilities).  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.

Likewise, the Veteran has not had a VA examination regarding his alleged allergies.  There are indications in his service treatment records that he had allergies or related nasal problems during active service.  Moreover, his medical records contain indications that he has a current disability related to his alleged allergies.  See March 2014 VA General Mental Health Note ("veteran has severe allergies and obstructed. PCP states one nostril is...almost completely blocked.").  On this evidence, the low threshold of McLendon is easily met.  The Veteran is entitled to a VA examination to determine the existence, nature, and etiology of any diagnosable allergy/nasal condition (to include sinusitis, rhinitis, and the like).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic claims file any outstanding VA clinical records from the VAMC Tucson and associated clinics dated from 2015 to the present.

2.  Only after obtaining any pertinent, outstanding VA clinical records, then schedule a VA examination (or examinations) to determine the existence, nature, and etiology of any acquired psychiatric disorders other than PTSD, bilateral knee disabilities, and allergies/nasal conditions.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by the examiner.

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner should address the following:


Acquired Psychiatric Disorder

a.  Identify any acquired psychiatric disorders other than PTSD that the Veteran has or has had from August 2010 to the present.

b.  For each acquired psychiatric disorders identified in response to (a), state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder was incurred in or as a result of active duty service.

c.  If the response to (b) is negative, state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder was caused by his service-connected disabilities (including migraines, a right ankle disability, a back disability, and/or GERD).

d.  If the response to (c) is negative, state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder was aggravated by his service-connected disabilities (including migraines, a right ankle disability, a back disability, and/or GERD).

Bilateral Knees

e.  Identify any disabilities of the Veteran's knees.

f.  For each knee disability identified in response to (e), state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's knee disability was incurred in or as a result of active duty service.

g.  If the response to (f) is negative, state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's knee disability was caused by his service-connected disabilities (including, in particular, a right ankle disability and a back disability).

h.  If the response to (g) is negative, state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's knee disability was aggravated by his service-connected disabilities (including, in particular, a right ankle disability and a back disability).

Allergies / Nasal Condition

i.  Identify any disabilities consisting of allergies and/or any nasal disability (to include sinusitis, rhinitis, and the like).

j.  For each disability identified in response to (i), state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's allergy or nasal disability was incurred in or as a result of active duty service.

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  After any additional development deemed necessary, readjudicate the claims of entitlement to service connection for an acquired psychiatric disorder other than PTSD, bilateral knee disabilities, and allergies (or nasal condition) based on the entirety of the evidence.  If the benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case on those issues.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


